                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

                         v.                                   Case No. 2:16-CR-160 JVB

 John Cortina, et al.,

                         Defendants.

                                       OPINION AND ORDER

       Mr. Snyder asks the Court to dismiss Counts 1 and 3 of the indictment. In particular, he

argues that gratuities are not covered by 18 U.S.C. § 666 and, if the government intends to prove

its case by showing that he received gratuities, then the Court should dismiss these two counts

against him. Mr. Snyder wants the government to declare whether it intends to prosecute him

under the gratuities theory. The government objects to any such demand and submits that Counts

1 and 3 adequately inform Mr. Snyder of the offenses he’s charged with.

       The Court agrees with the government.

       The Seventh Circuit distinguishes bribes and gratuities as follows: “If the payer’s intent is

to influence or affect future actions, then the payment is a bribe. If, on the other hand, the payer

intends the money as a reward for actions the payee has already taken, or is already committed to

take, then the payment is a gratuity.” United States v. Anderson, 517 F.3d 953, 961 (7th Cir.

2008) (citing United States v. Agostino, 132 F.3d 1183, 1195 (7th Cir.1997)). Both bribes and

gratuities are crimes in the Seventh Circuit. See United States v. Johnson, 874 F.3d 990, 1001

(7th Cir. 2017), cert. denied, 138 S. Ct. 1275, 200 L. Ed. 2d 427 (2018) (“As Walton

acknowledges in his brief, this court has ruled that the word ‘reward’ in § 666 criminalizes the
receipt of bribes and gratuities. United States v. Hawkins, 777 F.3d 880, 881 (7th Cir. 2015) (‘§

666 forbids taking gratuities as well as taking bribes.’). So, the district court’s instruction, even if

it permitted conviction for taking a gratuity, certainly was not clearly erroneous under current

law.”).

          Mr. Snyder argues that the above cases are just dicta and relies on the First Circuit Court

of Appeals case, United States v. Fernandez, 722 F.3d 1, 26 (1st Cir. 2013), which found

gratuities not prohibited under § 666. See id. (“By including that language [in the jury

instructions], the court improperly invited the jury to convict both Martínez and Bravo for

conduct involving gratuities rather than bribes. Consequently, the jury was allowed to convict

Martínez and Bravo on a legally erroneous theory.”). Mr. Snyder even claims that the Seventh

Circuit is waiting for the opportunity to overturn itself and has invited the defendants in

Hawkins, supra, to do just that. (Snyder Br. at 4, DE 129.)

          Mr. Snyder exaggerates. Hawkins did not invite defendants to argue that gratuities do not

fall under § 666 so as to give the Seventh Circuit Court of Appeals an opportunity to overturn its

precedent. Rather, Hawkins merely acknowledged Fernandez and stated a fact: “Defendants

have not asked us to overrule Anderson and Agostino in favor of the position taken in

Fernandez.” United States v. Hawkins, 777 F.3d 880, 881 (7th Cir. 2015). There’s no invitation

there.

          In light of the controlling law, the Court denies Mr. Snyder’s motion to dismiss Count

1and 3.

          SO ORDERED

    October 2, 2018                                     s/ Joseph S. Van Bokkelen
                                                        JOSEPH S. VAN BOKKELEN
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
